Citation Nr: 0830473	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-24 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from December 1941 to December 1942 and in the Regular 
Philippine Army from June 1945 to March 1946.  He was held as 
a prisoner of war (POW) from May 19, 1942, to December 14, 
1942.  The veteran died in January 1996, and the appellant in 
this matter is claiming benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  The veteran was a prisoner of war for nearly seven months 
during World War II.

2.  According to the official death certificate, the veteran 
died on January [redacted], 1996, with the immediate cause being 
cardiorespiratory arrest, and the antecedent cause being cor 
pulmonale secondary to advanced Koch's disease (i.e., 
pulmonary tuberculosis), to consider lung cancer.

3.  At the time of his death, the veteran was not service 
connected for any disability.

4.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service, and none of the diseases for 
which presumptive service connection is warranted for wartime 
veterans and POWs was manifested during the relevant time 
periods and/or contributed to cause his death.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor is there a basis for a presumption that it was 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In October 2005 VA sent the claimant a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the claimant that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the contents of the letter provided to 
the claimant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2006 rating 
decision, June 2006 SOC, December 2006 SSOC, and February 
2007 SSOC explained the basis for the RO's action, and the 
SOC and SSOCs provided her with additional 60-day 

periods to submit more evidence.  It appears that all 
obtainable evidence identified by the claimant relative to 
her claim has been obtained and associated with the claims 
file, and she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(a) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).


In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including cardiovascular disease, malignant 
tumors, peptic ulcers, and active tuberculosis become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service (three years 
in the case of tuberculosis), such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

With regard to POWs, 38 C.F.R. § 3.309(c) provides that, if a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from military service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied:  psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

In addition, if the veteran is a former POW and was interned 
or detained for not less than 30 days, the following diseases 
shall be presumptively service connected, as above: 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes; cirrhosis of the 
liver.


In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The service-connected disability will 
be considered the principal cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a casual connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359, 
366 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
it must be considered whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In such a situation, however, it would not generally 
be reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature. 
38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that the veteran's time 
as a POW caused or led to her husband's death because he 
suffered from peptic ulcer disease, which is a disease for 
which service connection can be granted on a presumptive 
basis.  As stated before, the veteran's death certificate 
states that he died in 1996 from cardio-respiratory arrest 
due to cor pulmonale secondary to advanced Koch's disease 
(pulmonary tuberculosis), with lung cancer listed as a 
disease to be considered but apparently not diagnosed.

A review of the veteran's service treatment records (STRs) 
show that he was considered normal at a July 1945 
examination.  At his March 1946 separation examination, he 
was again found to be in good health.

The veteran's post-service treatment records show that in 
April 1994 he received private treatment because he had 
gastrointestinal bleeding due to peptic ulcer disease.  He 
was found to have a right lung nodule which was suspected of 
being carcinoma of the lung because of its radiographic 
appearance and the veteran's history of chronic smoking.  
July 1995 and September 1995 X-rays from private treatment 
showed an increase in the size of the soft tissue mass in the 
right lower lobe of the lung.

The veteran's service personnel records show that he was a 
POW from May 1942 to December 1942, at Davao.  Service 
connection is available on a presumptive basis for former 
POWs with peptic ulcer disease who were held for at least 30 
days, without time limitation after service, under 38 C.F.R. 
§ 3.309(c).  While the veteran's post-service treatment 
records discussed above show that he had peptic ulcer 
disease, there is no indication from the record that it was a 
principal or contributory cause of his death. 


In addition, the regulatory provisions provide for service 
connection on a presumptive basis for former POWs who develop 
certain heart diseases, including atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
and arrhythmia), manifesting to a compensable degree at any 
time after discharge.  Atherosclerotic heart disease 
encompasses arteriosclerotic heart disease, ischemic heart 
disease, coronary artery disease, and other diseases that may 
be described by a more specific diagnosis.  See 69 Fed. Reg. 
60,083, 60,083-60,090 (Oct. 7, 2004).  

However, the veteran's death certificate states that he died 
of cor pulmonale secondary to advanced Koch's disease 
(pulmonary tuberculosis) and possibly lung cancer, and does 
not mention any of the above-mentioned heart diseases as a 
causal or contributory cause of death.  There is no competent 
evidence to the contrary.  Review of the STRs does not show 
that either cor pulmonale or tuberculosis was present in 
service, and the veteran was diagnosed with lung cancer in 
1994.  Cor pulmonale is hypertrophy of the right ventricle 
resulting from disease of the lungs.  Stedman's Medical 
Dictionary (26th ed. 1995) at 392.  Since there is no basis 
for service connection of the conditions involved in the 
veteran's death, on either a direct or presumptive basis, 
there is no basis for service connection of his death, even 
with consideration of the presumptive provisions for POWs.

Thus, although the Board is sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  Here, the 
appellant has failed to submit any competent medical evidence 
to provide a nexus between any in-service injury or disease 
and the conditions that caused or contributed to the cause of 
the veteran's death.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death. 




ORDER

Service connection for the cause of the veteran's death is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


